Fourth Court of Appeals
                                    San Antonio, Texas
                                            May 6, 2022

                                       No. 04-22-00171-CR

                                   Johnny Brown MITCHELL,
                                           Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                         From the County Court, Atascosa County, Texas
                                     Trial Court No. 36295
                            Honorable Bob Brendel, Judge Presiding


                                          ORDER
        The clerk’s record, which was filed in this appeal on March 29, 2022 and the
supplemental clerk’s record which was filed on April 6, 2022 do not contain a trial court’s
certification of the defendant’s right of appeal, pursuant to TEX. R. APP. P. 25.2(d). It is therefore
ORDERED that the trial court cause the trial court clerk to file a supplemental clerk’s record
containing a certification within twenty days from the date of this order.




                                                       _________________________________
                                                       Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of May, 2022.



                                                       ___________________________________
                                                       Michael A. Cruz,
                                                       Clerk of Court